NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                           NOV 19 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-30278

                Plaintiff - Appellee,            D.C. No. 2:11 cr-6017 RMP

  v.
                                                 MEMORANDUM*
JORGE ARMANDO RIOS-LOPEZ,

                Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
               Rosanna Malouf Peterson, Chief District Judge, Presiding

                             Submitted October 8, 2013**
                                Seattle, Washington

Before:        TASHIMA, GRABER, and MURGUIA, Circuit Judges.

       Defendant Jorge Armando Rios-Lopez appeals the district court’s denial of

his motion to suppress evidence obtained from the search of a residence and from




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
the GPS-tracking of his cellular telephone. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      1.     The magistrate judge’s probable cause determination that it was

reasonable to seek evidence and contraband in the residence was not clearly

erroneous. See United States v. Gourde, 440 F.3d 1065, 1069 (9th Cir. 2006) (en

banc); United States v. Alvarez, 358 F.3d 1194, 1203 (9th Cir. 2004). Several

indicia of reliability supported the informant’s hearsay testimony cited in Detective

Stohel’s affidavit. See United States v. Rowland, 464 F.3d 899, 907-08 (9th Cir.

2006); United States v. Angulo-Lopez, 791 F.2d 1394, 1397 (9th Cir. 1986). The

affidavit also tied Defendant to the residence and to narcotics sales there. See

United States v. Fernandez, 388 F.3d 1199, 1254 (9th Cir. 2004). Because the

magistrate judge had a substantial basis for concluding that probable cause existed,

the district court properly denied Defendant’s suppression motion. See Illinois v.

Gates, 462 U.S. 213, 238–39 (1983).

      2.     Even assuming, without deciding, that the officers’ GPS-tracking of

Defendant’s cellular telephone constituted a search, and that the warrant

authorizing this search issued without probable cause, the good-faith exception to

the exclusionary rule still applies. Agent Stanley’s affidavit established a

“colorable argument” for probable cause, and the officers’ reliance on the warrant


                                         -2-
was objectively reasonable. United States v. Crews, 502 F.3d 1130, 1136 (9th Cir.

2007). Suppression is therefore inappropriate. See United States v. Leon, 468 U.S.
897, 922 (1984).

      AFFIRMED.




                                       -3-